DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/5/2022 has been entered.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-9, 11-13, 18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Burke et al. (US 6,582,251).  
Regarding claim 1, Burke discloses a pin terminal assembly, comprising: a pin terminal (14) having a retention section (20) with a plurality of grooves (20c, 22); and a cavity adaptor (16) formed of a non-conductive material and engaging the retention section, the cavity adaptor has an outer shape corresponding to a cavity of a housing (A) in which the pin terminal is inserted, the cavity adaptor retains the pin terminal in the cavity; and an elastic seal (24) discrete (i.e. separate and removable) from the cavity adaptor and overmolded in one of the plurality of grooves (22).  
Regarding claim 2, Burke discloses the outer shape of the cavity adaptor being one of a plurality of shapes that each correspond to the cavity of one of a plurality of housings in which the pin terminal is inserted.  
Regarding claim 3, Burke discloses the retention section having a pair of pin protrusions (20b), one of the plurality of grooves (20c) disposed between the pair of pin protrusions.  
Regarding claim 4, Burke discloses the cavity adaptor having an adaptor protrusion on an inner surface engaging the groove and preventing movement of the cavity adaptor with respect to the pin terminal along a longitudinal direction of the pin terminal (see Figs. 2 and 3).  
Regarding claim 5, Burke discloses the pair of pin protrusions extending a same distance from a central axis of the pin terminal.  
Regarding claim 6, Burke discloses an outer surface of the cavity adaptor positioned at a greater distance from the central axis than the pin protrusions and has a variation in distance from the central axis (see Figs. 2 and 3).  
Regarding claim 7, Burke discloses the retention section having a plurality of pin protrusions (on opposite sides of each 22/24), each of the plurality of grooves (22) disposed between a pair of adjacent pin protrusions of the plurality of protrusions.  
Regarding claim 8, Burke discloses the cavity adaptor having a plurality of adaptor protrusions on an inner surface each engaging one of the plurality of grooves (20c).  
Regarding claim 9, Burke discloses the inner surface of the cavity adaptor having a serpentine profile corresponding to an outer profile of the retention section (see Figs. 2 and 3).  
Regarding claim 11, Burke discloses the cavity adaptor formed of a high temperature thermoplastic (i.e. polyetherketone) or a thermoset and is overmolded on the retention section.  
Regarding claim 12, Burke discloses the pin terminal forged from a conductive material.  
Regarding claim 13, Burke discloses the pin terminal has a first connecting section (left 14 in Fig. 1) at a first end and a second connecting section at a second end (right 14 in Fig. 2), the retention section disposed between and connecting the first connecting section and the second connecting section (see Fig. 2).  
Regarding claim 18, Burke discloses the second connecting section is a crimp barrel or a press-fit male portion (i.e. a pin male portion).  

Regarding claim 20, Burke discloses a connector, comprising: a housing (A) having a cavity and defining a latch (11) extending into the cavity; and a pin terminal assembly (10) disposed in the cavity, the pin terminal assembly including a pin terminal (14) having a retention section (20) with a plurality of grooves (20c, 22), a cavity adaptor (16) formed of a non-conductive material and engaging the retention section, and an elastic seal (24) discrete (i.e. separate and removable) from the cavity adaptor (16) and overmolded in one of the plurality of grooves (22), the cavity adaptor has an outer shape corresponding to the cavity and including a latching surface (shoulder of 16, not labeled) for engaging with the latch, the cavity adaptor retains the pin terminal in the cavity.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Burke in view of Yamagami et al. (US 7,357,681).
Regarding claim 14, Yamagami teaches a terminal with a plated portion (12b) and an unplated portion (12c), the first connecting section is in the plated portion.  It would have been obvious to one having ordinary skill in the art before the invention was effectively filed to form plated and unplated portions, as taught by Yamagami, in order to improve conductivity while maintaining costs down.  

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Burke in view of Fukushima et al. (US 9,444,167).  
Fukushima teaches a touch safe cap (120/46) overmolded on a cap mount of the first connecting section.  It would have been obvious to one having ordinary skill in the art before the invention was effectively filed to use a touch safe cap, as taught by Fukushima, in order to prevent accidental contact with a user’s finger.  

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Burke in view of Poncini et al. (US 9,690,531).  
Regarding claim 16, Poncini teaches a second connecting section (14/15) being a weld tab welded to a wire (1/2).  It would have been obvious to one having ordinary skill in the art before the invention was effectively filed to use a welded connection, as taught by Poncini, in order to provide a secure an efficient connection.  
Regarding claim 17, Poncini teaches the weld tab formed by flattening the second connecting section.  It would have been obvious to one having ordinary skill in the art before the invention was effectively filed to use a flat connecting section, as taught by Poncini, in order to provide a larger connecting surface and facilitate connection.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Burke in view of Myer et al. (US 10,850,631).  
Regarding claim 19, Myer teaches a temperature sensor (190) disposed in the cavity adaptor (170).  It would have been obvious to one having ordinary skill in the art before the invention was effectively filed to use a temperature sensor, as taught by Myer, in order to monitor the connector.  

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Burke in view of Nakamura et al. (US 2020/0176916).  
Regarding claim 21, Nakamura teaches a latching surface (at 48d, Fig. 13) formed on a front end of the cavity adaptor, and the latch comprises a cantilevered arm (24, Fig. 8) extending in a direction toward the front end of the cavity adaptor.  It would have been obvious to one having ordinary skill in the art before the invention was effectively filed to use a cantilever latch, as taught by Nakamura, in order provide a secured retention, and since it would have been obvious to one having ordinary skill in the art before the invention was effectively filed to select from a number of alternative latching arrangements in order to provide a secured retention.  

Response to Arguments
Applicant's arguments filed 4/5/2022 have been fully considered but they are not persuasive. 
In response to Applicant's arguments that “no elastic seal 24 is positioned in any of the grooves of the terminal 14,” please note that the Burke discloses a pin terminal (14) having a plurality of grooves (defined/including 20c and 22).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FELIX O FIGUEROA whose telephone number is (571)272-2003. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FELIX O FIGUEROA/Primary Examiner, Art Unit 2833